Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending. Claims 1 and 12 are amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite the limitation using reference characters with and without parenthesis in several places.  The applicant appears to use reference characters to define structure in the claims. The use of reference characters is to be construed as having no effect on the scope of the claims. In this case, the reference characters do have meaning, and for clarity, the consistence of the reference characters without parenthesis is suggested. 
[MPEP 608.01 (m): Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. The reference characters, however, should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. Generally, the presence or absence of such reference characters does not affect the scope of a claim.]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Allison (CA 2323309) in view of Custom Rolling Papers (Custom rolling papers : Magnetic closure : 1000 MOQ), hereinafter as CRP.
Regarding Claim 1, Allison teaches a smoking materials packaging device (Fig. 1 item 10 [p.3 l.7-8]), the device (Fig. 1 item 10 [p.3 l.7-8]) comprising: a first side panel (Fig. 1 annotated); a first hinge (Fig. 1 annotated) coupling the first side panel (Fig. 1 annotated) to a back panel (Fig. 1 annotated), the back panel (Fig. 1 annotated) having a terminal edge (Fig. 1 annotated), the terminal edge (Fig. 1 annotated) opposingly positioned to the first hinge (Fig. 1 annotated); a second hinge (Fig. 1 annotated) coupling a front panel (Fig. 1 annotated) to the first side panel (Fig. 1 annotated) so that the front panel (Fig. 1 annotated) and back panel (Fig. 1 annotated) are separated by the first side panel (Fig. 1 annotated); a third hinge (Fig. 1 annotated) coupling the front panel (Fig. 1 annotated) to a second side panel (Fig. 1 annotated) so that the second side panel (Fig. 1 annotated) and first side panel (Fig. 1 annotated) are separated by the front panel (Fig. 1 annotated); a fourth hinge (Fig. 1 annotated) coupling a flap panel (Fig. 1 annotated) to the second side panel (Fig. 1 annotated) so that the front panel (Fig. 1 annotated) and flap panel (Fig. 1 annotated) are separated by the second side panel (Fig. 1 annotated), wherein the flap panel (Fig. 1 annotated) comprises a length dimension (L5) (Fig. 1 annotated); a first smoking material coupled (Fig. 1 rolling paper 22) to the front panel (Fig. 1 annotated); a second smoking material (Fig. 1 cigarette tip portions 28) coupled to the back panel (Fig. 1 annotated);  flap panel (Fig. 1 annotated) and the back panel (Fig. 1 annotated) are secured (Fig. 3 [p4. L8-9] tab 18 may then be folded over on top of portion 11 to secure the entire envelope.) positioned proximate to the terminal edge (Fig. 1 annotated), wherein the back panel (Fig. 1 annotated) comprises a length dimension (L1) (Fig. 1 annotated), wherein L5 (Fig. 1 annotated) is less (Fig. 1 is annotated to show that the length of L1 and L5, and it visually shows that L5 of the annotated flap panel is shorter than L1 of the annotated back panel) than L1 (Fig. 1 annotated), and wherein the device (Fig. 1 item 10 [p.3 l.7-8]) may be moved between an open position (Fig. 1), in which the terminal edge (Fig. 1 annotated) is moved away (Fig. 1) from the second side panel (Fig. 1 annotated), and a closed position (Fig. 3), in which the terminal edge (Fig. 3 annotated) is moved proximate ([p.4 l.7-8 ] portion 11 may then be folded over compartment 20 in order to act as a cover to protect individual filter papers 22) to the second side panel (Fig. 2 annotated) and by having the flap panel (Fig. 3 annotated) placed into contact with the back panel (Fig. 3 annotated), and wherein the device (Fig. 1 item 10 [p.3 l.7-8]) is maintained (Fig. 3 [p.4 l.8-9] tab 18 may then be folded over on top of portion 11 to secure the entire envelope.) in the closed position (Fig. 3) via attraction.

    PNG
    media_image1.png
    587
    828
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    622
    868
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    601
    676
    media_image3.png
    Greyscale

Allison does not teach a first magnetic element coupled to the flap panel, wherein the flap panel comprises a width dimension (W5) and the first magnetic element comprises a width dimension (M1), and wherein M1 is between 50 and 100 percent of W5; and a second magnetic element coupled to a panel, wherein the back panel comprises a width dimension (W1) and the second magnetic element comprises a width dimension (M2), wherein M2 is between 50 and 100 percent of W1, and wherein the device is maintained in the closed position via magnetic attraction between the first magnetic element and the second magnetic element.
CRP teaches custom rolling paper booklets and boxes with magnetic closure. CRP further teaches a first magnetic element (Fig. 1 on website annotated made of “Our eco-friendly magnets are 70% recycled strontium ferrite.”) coupled to the flap panel (Fig. 1 on website annotated), wherein the flap panel (Fig. 1 on website annotated) comprises a width dimension (W5) (Fig. 1 on website annotated) and the first magnetic element (Fig. 1 on website annotated) comprises a width dimension (M1) (Fig. 1 on website annotated), and wherein M1 is between 50 and 100 percent of W5 (Fig. 1 visually shows that the magnet is the same width dimension as the flap making the width of the magnet 100 percent of the flap width); and a second magnetic element (Fig. 1 on website annotated of “Our eco-friendly magnets are 70% recycled strontium ferrite.”) coupled to a panel (Fig. 1 on website annotated), wherein the back panel (Fig. 1 on website annotated) comprises a width dimension (W1) (Fig. 1 on website annotated) and the second magnetic element (Fig. 1 on website annotated) comprises a width dimension (M2) (Fig. 1 on website annotated), wherein M2 is between 50 and 100 percent of W1 (Fig. 1 visually shows that the magnet is almost the same width dimension as the panel making the width of the magnet at least 90 percent of the flap width), and wherein the device (Fig. 1 custom rolling paper booklets with custom display boxes) is maintained in the closed position (When annotated first and second magnet element are connected it closes the custom rolling paper booklets with custom display boxes) via magnetic attraction between the first magnetic element (Fig. 1 on website annotated) and the second magnetic element (Fig. 1 on website annotated).

    PNG
    media_image4.png
    446
    598
    media_image4.png
    Greyscale



Regarding Claim 2, the combination teaches wherein M1 (Fig. 1 annotated CRP) is between 80 and 100 percent (Fig. 1 visually shows the extent annotated M1 being in the range of 80 and 100 percent of the width of the annotated flap panel CRP) of W5 (Fig. 1 annotated CRP).

Regarding Claim 3, the combination teaches wherein M2 (Fig. 1 annotated CRP) is between 80 and 100 percent (Fig. 1 visually shows the extent annotated M2 being in the range of 80 and 100 percent of the width of the annotated panel CRP) of W1 (Fig. 1 annotated CRP).

Regarding Claim 4, the combination teaches wherein M1 (Fig. 1 on website annotated of CRP) is between 50 and 100 (Fig. 1 visually shows that the magnet is the same width dimension as the flap making the width of the magnet 100 percent of the flap width of CRP) percent of W5 (Fig. 1 on website annotated), wherein M2 (Fig. 1 on website annotated of CRP) is between 50 and 100 (Fig. 1 visually shows that the magnet is almost the same width dimension as the panel making the width of the magnet at least 90 percent of the flap width of CRP) percent of W1 (Fig. 1 on website annotated of CRP).
The combination does not teach wherein M1 is between 95 and 105 percent of M2.
While the combination does not explicitly disclose the ratio between M1 and M2 it can be seen from Fig. 1 on website annotated of CRP that M1 and M2 are nearly identical.  A specific example in the prior art which is within a claimed range anticipates the range MPEP 2131.03, while a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close MPEP 2144.05 I.  Here, as M1 and M2 are depicted as being nearly identical the prior art combination must either anticipate or obviate the claimed range of M1 being between 95 and 105 percent of M2 as the prior art combination M1 and M2 must fall within the claimed range or be close as Fig. 1 on website annotated of CRP depicts M1 and M2 being nearly identical.

Regarding Claim 5, the combination teaches wherein the first smoking material (Fig. 1 rolling paper 22) is rolling papers (Fig. 1 rolling paper 22).

Regarding Claim 6, the combination teaches wherein the second smoking material (Fig. 1 cigarette tip portions 28) is smoking tips (Fig. 1 cigarette tip portions 28).

Regarding Claim 7, the combination teaches wherein the first smoking material (Fig. 1 rolling paper 22) is a different smoking material than the second smoking material (Fig. 1 cigarette tip portions 28).
Regarding Claim 8, the combination teaches wherein the first magnetic element comprises a magnetic material of strontium ferrite (Pictured is the website product description “Our eco-friendly magnets are 70% recycled strontium ferrite.”).

    PNG
    media_image5.png
    215
    436
    media_image5.png
    Greyscale


Regarding Claim 9, the combination teaches wherein the second magnetic element comprises a magnetic material of strontium ferrite (Pictured is the website product description “Our eco-friendly magnets are 70% recycled strontium ferrite.”).

Regarding Claim 12, Allison teaches a smoking materials packaging device (Fig. 1 item 10 [p.3 l.7-8]), the device (Fig. 1 item 10 [p.3 l.7-8]) comprising: a first side panel (Fig. 1 annotated); a first hinge (Fig. 1 annotated) coupling the first side panel (Fig. 1 annotated) to a back panel (Fig. 1 annotated), the back panel (Fig. 1 annotated) having a terminal edge (Fig. 1 annotated), the terminal edge (Fig. 1 annotated) opposingly positioned to the first hinge (Fig. 1 annotated); a second hinge (Fig. 1 annotated) coupling a front panel (Fig. 1 annotated) to the first side panel (Fig. 1 annotated) so that the front panel (Fig. 1 annotated) and back panel (Fig. 1 annotated) are separated by the first side panel (Fig. 1 annotated); a third hinge (Fig. 1 annotated) coupling the front panel (Fig. 1 annotated) to a second side panel (Fig. 1 annotated) so that the second side panel (Fig. 1 annotated) and first side panel (Fig. 1 annotated) are separated by the front panel (Fig. 1 annotated); a fourth hinge (Fig. 1 annotated) coupling a flap panel (Fig. 1 annotated) to the second side panel (Fig. 1 annotated) so that the front panel (Fig. 1 annotated) and flap panel (Fig. 1 annotated) are separated by the second side panel (Fig. 1 annotated), wherein the flap panel (Fig. 1 annotated) comprises a length dimension (L5) (Fig. 1 annotated); a first smoking material (Fig. 1 rolling paper 22) to one of the front panel (Fig. 1 annotated); a second smoking material (Fig. 1 cigarette tip portions 28) coupled to one of the back panel (Fig. 1 annotated); flap panel (Fig. 1 annotated) and the back panel (Fig. 1 annotated) are secured (Fig. 3 [p4. L8-9] tab 18 may then be folded over on top of portion 11 to secure the entire envelope.) positioned proximate to the terminal edge(Fig. 1 annotated), wherein the back panel (Fig. 1 annotated) comprises a length dimension (L1) (Fig. 1 annotated), wherein L5 (Fig. 1 annotated) is less (Fig. 1 is annotated to show that the length of L1 and L5, and it visually shows that L5 of the annotated flap panel is shorter than L1 of the annotated back panel) than L1 (Fig. 1 annotated), and wherein the device (Fig. 1 item 10 [p.3 l.7-8]) may be moved between an open position (Fig. 1), in which the terminal edge (Fig. 1 annotated) is moved away (Fig. 1) from the second side panel (Fig. 1 annotated), and a closed position (Fig. 3), in which the terminal edge (Fig. 3 annotated) is moved proximate ([p.4 l.7-8 ] portion 11 may then be folded over compartment 20 in order to act as a cover to protect individual filter papers 22) to the second side panel (Fig. 2 annotated) and by having the flap panel (Fig. 3 annotated) placed into contact with the back panel (Fig. 3 annotated), and wherein the device (Fig. 1 item 10 [p.3 l.7-8]) is maintained (Fig. 3 [p.4 l.8-9] tab 18 may then be folded over on top of portion 11 to secure the entire envelope.) in the closed position (Fig. 3) via attraction.
Allison does not teach a first magnetic element coupled to the flap panel, wherein the flap panel comprises a width dimension (W5) and the first magnetic element comprises a width dimension (M1), and wherein M1 is between 80 and 100 percent of W5; and a second magnetic element coupled to the back panel, so that the second magnet element is positioned proximate to the terminal edge, wherein the back panel comprises a width dimension (Wi) and the second magnetic element comprises a width dimension (M2), wherein M2 is between 80 and 100 percent of W1, and wherein the device is maintained in the closed position via magnetic attraction between the first magnetic element and the second magnetic element.
CRP teaches a first magnetic element (Fig. 1 on website annotated) coupled to the flap panel (Fig. 1 on website annotated), wherein the flap panel (Fig. 1 on website annotated made of “Our eco-friendly magnets are 70% recycled strontium ferrite.”) comprises a width dimension (W5) (Fig. 1 on website annotated) and the first magnetic element (Fig. 1 on website annotated) comprises a width dimension (M1) (Fig. 1 on website annotated), and wherein M1 is between 80 and 100 percent of W5 (Fig. 1 visually shows that the magnet is the same width dimension as the flap making the width of the magnet 100 percent of the flap width); and a second magnetic element Fig. 1 on website annotated made of “Our eco-friendly magnets are 70% recycled strontium ferrite.”) coupled to a panel (Fig. 1 on website annotated), wherein a panel (Fig. 1 on website annotated) comprises a width dimension (W1) (Fig. 1 on website annotated) and the second magnetic element (Fig. 1 on website annotated) comprises a width dimension (M2) (Fig. 1 on website annotated), wherein M2 is between 80 and 100 percent of W1(Fig. 1 visually shows that the magnet is almost the same width dimension as the panel making the width of the magnet at least 90 percent of the flap width), and wherein the device (Fig. 1 custom rolling paper booklets with custom display boxes) is maintained in the closed position (When annotated first and second magnet element are connected it closes the custom rolling paper booklets with custom display boxes) via magnetic attraction between the first magnetic element (Fig. 1 on website annotated) and the second magnetic element (Fig. 1 on website annotated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Allison to incorporate the teachings of CRP to add a first magnetic element of 70% recycled strontium ferrite on the annotated flap panel and having a width almost the same as the annotated flap panel and to add a second magnetic element of 70% recycled strontium ferrite on the annotated back panel and having a width almost the same as the annotated back panel magnet to have the annotated flap panel and back panel at the connection near the back panels terminal edge when the flap panel is flipped over the back panel to close the envelope as seen in Fig. 3 and have the annotated flap panel and second side panel be the same width as the rest of the panels in the envelope to strengthen the envelop at the hinges and maximize area of the magnetic attraction between the new magnets on the annotated back panel and flap panel (Allison), as taught by CRP, in order to add a magnetic surface area for a stronger closure connection.

Regarding Claim 13, the combination does not teach wherein M1 is between 95 and 105 percent of M2.
While the combination does not explicitly disclose the ratio between M1 and M2 it can be seen from Fig. 1 on website annotated of CRP that M1 and M2 are nearly identical.  A specific example in the prior art which is within a claimed range anticipates the range MPEP 2131.03, while a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close MPEP 2144.05 I.  Here, as M1 and M2 are depicted as being nearly identical the prior art combination must either anticipate or obviate the claimed range of M1 being between 95 and 105 percent of M2 as the prior art combination M1 and M2 must fall within the claimed range or be close as Fig. 1 on website annotated of CRP depicts M1 and M2 being nearly identical.

Regarding Claim 14, the combination teaches wherein the first smoking material (Fig. 1 rolling paper 22) is rolling papers (Fig. 1 rolling paper 22).

Regarding Claim 15, the combination teaches wherein the second smoking material (Fig. 1 cigarette tip portions 28) is smoking tips (Fig. 1 cigarette tip portions 28).

Regarding Claim 16, the combination teaches wherein the first smoking material (Fig. 1 rolling paper 22) is a different smoking material than the second smoking material (Fig. 1 cigarette tip portions 28).

Regarding Claim 17, the combination teaches wherein the first magnetic element comprises a magnetic material of strontium ferrite (Pictured is the website product description “Our eco-friendly magnets are 70% recycled strontium ferrite.”).

Regarding Claim 18, the combination teaches wherein the second magnetic element comprises a magnetic material of strontium ferrite (Pictured is the website product description “Our eco-friendly magnets are 70% recycled strontium ferrite.”).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Allison (CA '309) in view of CRP as applied to claim 12 above, and further in view of Kesselman (US '303).
Regarding Claim 10, the combination does not teach wherein a panel comprises a cellulose material, the panel selected from the group consisting of the back panel, the first side panel, the front panel, the second side panel, and the flap panel.
Kesselman teaches a reclosable package for containing smoking papers and tips. Kesselman further teaches wherein a panel (Fig. 1 annotated panels of package 100) comprises a cellulose material ([0022] “The package 100 may be made of a stiff paper” which would include cellulose for it is a stiff paper.), the panel (Fig. 1 annotated panels of package 100) selected from the group consisting of the back panel (Fig. 1 annotated), the first side panel (Fig. 1 annotated), the front panel (Fig. 1 annotated), the second side panel (Fig. 1 annotated), and the flap panel (Fig. 1 annotated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kesselman to include to include the constrain of the panels of envelope (Allison) be made of a stiff paper like cellulose as used in the panels of package 100 of (Kesselman) for it is renewable, biodegradable, and biocompatible making it a ecofriendly design material.

Regarding Claim 11, the combination does not teach wherein the back panel, the first side panel, the front panel, the second side panel, and the flap panel each comprise a cellulose material.
Kesselman teaches wherein the back panel (Fig. 1 annotated), the first side panel (Fig. 1 annotated), the front panel (Fig. 1 annotated), the second side panel (Fig. 1 annotated), and the flap panel (Fig. 1 annotated) each comprise a cellulose material ([0022] “The package 100 may be made of a stiff paper” which would include cellulose for it is a stiff paper.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kesselman to include the constrain of the panels of envelope (Allison) be made of a stiff paper like cellulose as used in the panels of package 100 of (Kesselman) for it is renewable, biodegradable, and biocompatible making it a ecofriendly design material.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Allison (CA '309) in view of CRP as applied to claim 12 above, and further in view of Kesselman (US '303).
Regarding Claim 19, the combination does not teach wherein a panel comprises a cellulose material, the panel selected from the group consisting of the back panel, the first side panel, the front panel, the second side panel, and the flap panel.
 Kesselman teaches wherein a panel (Fig. 1 annotated panels of package 100) comprises a cellulose material ([0022] “The package 100 may be made of a stiff paper” which would include cellulose for it is a stiff paper.), the panel (Fig. 1 annotated panels of package 100) selected from the group consisting of the back panel (Fig. 1 annotated), the first side panel (Fig. 1 annotated), the front panel (Fig. 1 annotated), the second side panel (Fig. 1 annotated), and the flap panel (Fig. 1 annotated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kesselman to include the constrain of the panels of the envelope (Allison) be made of a stiff paper like cellulose as used in the panels of package 100 of (Kesselman) for it is renewable, biodegradable, and biocompatible making it a ecofriendly design material.

Regarding Claim 20, the combination does not teach wherein the back panel, the first side panel, the front panel, the second side panel, and the flap panel each comprise a cellulose material.
Kesselman teaches wherein the back panel (Fig. 1 annotated), the first side panel (Fig. 1 annotated), the front panel (Fig. 1 annotated), the second side panel (Fig. 1 annotated), and the flap panel (Fig. 1 annotated) each comprise a cellulose material ([0022] “The package 100 may be made of a stiff paper” which would include cellulose for it is a stiff paper.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kesselman to include the constrain of the panels of the envelope (Allison) be made of a stiff paper like cellulose as used in the panels of package 100 of (Kesselman) for it is renewable, biodegradable, and biocompatible making it a ecofriendly design material.

Response to Arguments
Applicant’s arguments, see paragraph on pg. 10-11 and first paragraph on pg. 12, filed 12/06/2021, with respect to 103 rejection to Claims 1 and 12 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Allison (CA 2323309) in view of Custom Rolling Papers (Custom rolling papers : Magnetic closure : 1000 MOQ), hereinafter as CRP. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736